DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 15, “an” before “artificial nipple structure” should read “the”.  
Claim 1, line 16, “an” before “artificial nipple structure” should read “the”.  
Claim 1, line 16, “a” before “portion” should read “the”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the 3D print image data" in line 15.  There is insufficient antecedent basis for this limitation in the claim. The limitation is further indefinite because it is unclear if it refers to the previously recited “3D image data” or “print data file”. The examiner assumes this limitation should read “the print data file”.

Claim 6 recites the limitation "the elastomeric material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner assumes this limitation should read “the elastomer”.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/019401 (Dretzaka-Kaye).
The examiner notes that Dretzaka-Kaye claims priority to US App. No. 62/195402, filed 07/24/2015.
1. Dretzaka-Kaye teaches in an elastomeric artificial nipple structure utilized as a substitute nipple for presentation to a child (P0005). The improvement comprising the artificial nipple structure being custom-made to provide a portion reproducing an actual nipple in an active state of active lactation that is normally presented to the child in a natural state when nursing (see “[t]he resulting vacuum pressure created in chamber 1300 will cause nipple 15 to become erect, similar to the shape of the nipple when a child is nursing upon nipple 15. The shape of erect nipple 15 will be captured using optical receiver 1400” at P0016; “[t]he vacuum 
The following recited process steps are being construed as product-by-process steps under MPEP 2113 where “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art...Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference” (MPEP 2113).
The artificial nipple structure is produced by a process of placing a nipple region of a breast using physical stimulus (vacuum chamber 1300) into an active state of lactation made ready for the expression of milk to a child when nursing (FIG. 1-2; P0016-P0017 and P0025). The active state of lactation is characterized by morphological changes to the actual nipple that naturally occur due to the accumulation of milk in interior ducts proximate an areola associated with the actual nipple (P0016-P0017 and P0025). The process includes imaging the nipple region of the breast in the active state to obtain 3D image data representing the nipple region (e.g., to create 3D digital model 155 at P0024). Dretzaka-Kaye teaches a method which produces a substantially identical product despite the fact that the imaging step of the process occurs with the physical stimulus (e.g., vacuum), rather than devoid of the physical stimulus as claimed, since the vacuum does not impart any substantial changes to the nipple region once the active state of lactation is achieved other than continuing the active state of lactation. The process includes processing the 3D image data to provide a print data file (P0023-P0024). The process includes accessing the 3D print image data to print an artificial nipple structure utilizing an 
2. The actual nipple is a human nipple (P0025). 
3. The artificial nipple structure is formed as a nipple for a baby bottle (P0024). 
4. The artificial nipple structure is formed as a nipple for a pacifier (P0024). 
5. The elastomer is silicone (P0024). 
6. The elastomer is latex (P0024). 
7. The portion defines an interior hollow space (FIG. 8E-8F; P0023-P0024). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771